DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 25 June 2020 and 17 May 2021. The references have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and displaying (output) the results of the collection and analysis of obtained data, as is similar to Electric Power Group, also, the claims contains 
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recites the limitation "and reference data" in the second section of the claim.  There is insufficient antecedent basis for this limitation in the claim. There reference data is not introduced when the input data is obtained so it is not clear when the reference data is collected. Correction/clarification is required. 
Claims 2-19 are dependent on Claim 1 and are subject to the same rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshet et al. (Eshet, US PGPub 2020/0249314).
	Referring to Claim 1, Eshet teaches obtaining, by a radar sensor, input radar data; and generating, using a resolution increase model, output radar from the input radar data and reference data, wherein the output radar data has a resolution greater than a resolution of the input radar data; See Abstract and [0034-0037].
	Referring to Claim 2, Eshet teaches wherein the obtaining of the input radar data comprises generating an input radar image from the input radar data, and wherein the generating of the output radar data comprises: generating input data by concatenating, to the generated input radar image, a reference radar image as the reference data, the reference radar image having a resolution greater than a resolution of the input radar image; and generating, from the generated input data, an output radar image as the output radar data, using the resolution increase model; [0044].
	Referring to Claim 3, Eshet teaches wherein the reference data comprises radar data obtained, before the input radar data is obtained, by another radar sensor having a resolution greater than a resolution of the radar sensor; See Abstract.

	Referring to Claim 5, Eshet teaches wherein the generating of the output radar data comprises: identifying an environment around a radar data processing device performing the method; and obtaining, as the reference data, environmental reference data corresponding to the identified environment from a reference database; See Abstract.
	Referring to Claim 7, Eshet teaches obtaining additional radar data collected by another radar sensor; and generating the reference data from the obtained additional radar data, wherein the radar sensor and the other radar sensor are disposed in a same moving object; [0035].
	Referring to Claim 8, Eshet teaches wherein the other radar sensor has a field of view (FOV) overlapping at least a portion of a FOV of the radar sensor; See Fig. 1 and [0035].
	Referring to Claim 9, Eshet teaches wherein the obtained additional radar data comprises data collected in a previous time frame, and sharing a FOV of the radar sensor and at least a portion of a scene in a current time frame; See Abstract.
	Referring to Claim 10, Eshet teaches wherein the obtained additional radar data comprises data collected in a previous time frame, and including an object detected through the radar sensor in a current time frame; See Abstract.
	Referring to Claim 11, Eshet teaches wherein the generating of the output radar data comprises: extracting input feature data from the input radar data using a portion of layers of the resolution increase model; and generating the output radar data from the extracted input feature data and reference feature data using another portion of the layers of the resolution increase model; [0044].

	Referring to Claim 13, Eshet teaches obtaining the reference data based on any one or any combination of any two or more of an infrared sensor, an image sensor, and a light detection and ranging (lidar) sensor that is arranged based on a reference coordinate system common to the radar sensor; [0035].
	Referring to Claim 15, Eshet teaches generating, based on the output radar data, result data including any one or any combination of any two or more of a detection result, a tracking result, a recognition result, a map of a surrounding area, and an output scan image, wherein the detection result, the tracking result, the recognition result, the map, and the output scan image are associated with an object disposed adjacent to a radar data processing device performing the method; see Fig. 7 and associated text.
	Referring to Claim 16, Eshet teaches visualizing the result data through a display; see Fig. 7 and associated text.
	Referring to Claim 17, Eshet teaches changing, based on result data obtained from the output radar data, any one or any combination of any two or more of a speed, an acceleration, and a steering of a vehicle in which a radar data processing device performing the method is disposed; Disclosure is directed to automation or augmentation of vehicle operation.

	Referring to Claim 20, Eshet teaches a radar sensor configured to obtain input radar data by transmitting and receiving a radar signal; and a processor configured to generate, using a resolution increase model, output radar data from the input radar data and reference data, wherein the output radar data has a resolution greater than a resolution of the input radar data; See Abstract and [0034-0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshet in view of Achour et al. (Achour, US PGPub 2019/0173196).
	Referring to Claim 6, Eshet teaches the obtaining of the environmental reference data, but does not explicitly disclose nor limit it comprises receiving the environmental reference data from an external database of the radar data processing device.
	However, Achour teaches the obtaining of the environmental reference data comprises receiving the environmental reference data from an external database of the radar data processing device; [0048].
. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshet in view of Dojcinovic et al. (Dojcinovic, US PGPub 2017/0300765).
	Referring to Claim 14, Eshet teaches the obtaining of the reference data comprises detecting an object from the reference data, and wherein the generating of the output radar data comprises generating the output radar data from the input radar data and the reference data, using the resolution increase model, but does not explicitly disclose nor limit classifying an object or using a result of the classifying of the object in the output.
	However, Dojcinovic teaches the classification of objects and the use in processing; [0024].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eshet with the classification as taught by Dojcinovic as the classifying allows additional information for further processing to be provided and the reliability of the image data can be further improved.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eshet in view of Molchanov et al. (Molchanov, US PGPub 2018/0341333).
	Referring to Claim 18, Eshet teaches the obtaining of the input radar data, but does not explicitly disclose nor limit it comprises: 53sensing, as the input radar data, radar data associated with at least a portion of a body of a user; and indicating a recognition result of recognizing, based on the output radar data, any one or any combination of any two or more of a gesture of the user, a body part of the user, and an identity of the user.
	However, Molchanov teaches the identification of body parts and gestures of the driver (user); [0006] and [0057].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Eshet with the user recognition as taught by Molchanov so as to allow for the recognized gesture can then be processed with behavior understanding and interaction, e.g., sending a command to a system of a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646